

Exhibit 10.2
 
SEVERANCE BENEFITS AGREEMENT
 
This SEVERANCE BENEFITS AGREEMENT (the “Agreement”) is made as of July 24, 2010,
by and between NILE THERAPEUTICS, INC., a Delaware corporation with principal
executive offices at 4 West 4th Ave., Suite 400, San Mateo, CA 94402 (the
“Company”), and DARON EVANS, residing at [ADDRESS] (the “Executive”).


WITNESSETH:
 
WHEREAS, the Executive currently serves as the Company’s Chief Financial
Officer, and the Company desires to continue to employ the Executive, and has
determined that it is in the best interest of the Company to assure that the
Company will have the continued dedication of the Executive.
 
WHEREAS, this Agreement describes certain benefits that will be available to the
Executive in the event the Executive’s employment is terminated by the Company
other than for Cause (as defined below).
 
NOW, THEREFORE, in consideration of the mutual covenants and agreements
contained herein, the parties hereto hereby agree as follows:
 
1.     At-Will Employment. The Company and the Executive acknowledge that the
Executive’s employment is at-will. If the Executive’s employment terminates for
any reason, including the death or disability of the Executive, the Executive
shall not be entitled to any payments, benefits, damages, awards or compensation
other than as provided by this Agreement, or, to the extent not modified by this
agreement, as may otherwise be established under the Company’s then existing
employee benefit plans or policies at the time of termination.
 
2.     Confidentiality; Invention Assignment; Non-Solicitation.  Notwithstanding
anything to the contrary contained herein, Executive hereby acknowledges that
Section 5 and paragraphs (b) through (g) of Section 6 of that certain Employment
Agreement dated January 19, 2007, as amended, between Executive and the Company,
are hereby incorporated into this Agreement as if the complete text of such
provisions were set forth herein, provided, however, that for purposes of this
Agreement, “Term” as used in such employment agreement shall mean the period of
Executive’s employment with the Company.
 
3.     Severance Benefits.  If the Executive’s employment is terminated by the
Company other than for Cause (as defined below), the Company shall continue to
pay to the Executive his base salary (as in effect immediately prior to such
termination) pursuant to the Company’s normal payroll practices and procedures
for a period of six (6) months thereafter.  Executive acknowledges that, upon
the termination of his employment, he shall not be entitled to any payments or
benefits which are not explicitly provided in this Agreement.  Further,
notwithstanding anything to the contrary contained herein, the Company shall
have no obligation to pay, and Executive shall have no obligation to receive,
any compensation, benefits or other consideration provided for in this Agreement
following termination of Executive’s employment unless Executive executes a
separate agreement, in the form attached hereto as Exhibit A (the “Release
Agreement”), releasing the Company from any and all liability in connection with
the termination of Executive’s employment; provided, however, that the failure
to execute the Release Agreement shall not relieve the Company of its obligation
to pay to Executive, and Executive shall be entitled to receive, the amount of
any earned but unpaid Base Salary or other compensation to which the Executive
is then entitled through the date of such termination.
 
4.     Definition of Cause.  As used in this Agreement, any of the following
actions by the Executive shall constitute “Cause”:
 
(i)           Willful failure to perform the duties or obligations as the
Company’s chief financial officer or willful misconduct by the Executive in
respect of such duties or obligations, including, without limitation, willful
failure, disregard or refusal by the Executive to abide by lawful specific
directions received by the Executive from the Chief Executive Officer or the
Board of Directors (including a committee thereof);

 
 

--------------------------------------------------------------------------------

 

(ii)          Any willful, intentional or grossly negligent act by the Executive
having the effect of injuring, in a material way, whether financial or
otherwise, the business or reputation of the Company or its affiliates;
 
(iii)         Any material violation of Executive’s obligations under Section 2
of this Agreement or the material provisions of the Company’s Personnel Policies
and Procedures Manual, Insider Trading Compliance Program, and Code of Business
Conduct and Ethics, copies of which has been provided to the Executive, as well
as such other Company policies and procedures in effect from time to time;
 
(iv)        The Executive’s indictment of any felony or a misdemeanor involving
moral turpitude; and
 
(v)          Any misappropriation or embezzlement of the property of the Company
(whether or not a misdemeanor or felony).
 
In any case where the Executive’s action or inaction that may constitute Cause
is capable of being cured, such action or inaction shall not constitute Cause if
such action or inaction is cured by the Executive within 30 days following
receipt of written notice from the Company of the action or inaction.
 
5.    Certain Tax Provisions.
 
(a)          Section 409A.  Any payment otherwise required under this Agreement
or any other plan or arrangement of the Company to be made to the Executive
after a termination of  the Executive’s employment that the Company reasonably
determines is subject to Section 409A(a)(2)(B)(i) of the Internal Revenue Code
of 1986, as amended (the “Code”) shall not be paid or payment commenced until
the later of (a) six months after the date of the Executive’s “separation from
service” (within the meaning of Section 409A of the Code) and (b) the payment
date or commencement date specified in this Agreement for such payment(s).  On
the earliest date on which such payment(s) can be made or commenced without
violating the requirements of Section 409A(a)(2)(B)(i) of the Code, the Company
shall pay the Executive, in a single lump sum, an amount equal to the aggregate
amount of all payments delayed pursuant to the preceding sentence.  Such delay
will not affect the timing of any installments or other payments otherwise
payable after the delay period imposed under Section 409A.  In addition, other
provisions of this Agreement or any other such plan or arrangement
notwithstanding, the Company shall have no right to accelerate or delay any such
payment or to make any such payment as the result of any specific event except
to the extent permitted under Section 409A.
 
(b)          Section 280G.  Notwithstanding anything to the contrary contained
in this Agreement, to the extent that any of the payments and benefits provided
for under this Agreement or any other agreement or arrangement between the
Executive and the Company  (collectively, the “Payments”)  constitute a
“parachute payment” within the meaning of Section 280G of the Code and (ii) but
for this Section 5(b), would be subject to the excise tax imposed by Section
4999 of the Code, then the Payments shall be payable either (i) in full or (ii)
as to such lesser amount which would result in no portion of such Payments being
subject to excise tax under Section 4999 of the Code; whichever of the foregoing
amounts, taking into account the applicable federal, state and local income
taxes and the excise tax imposed by Section 4999, results in the Executive’s
receipt on an after-tax basis, of the greatest amount of economic benefits under
this Agreement, notwithstanding that all or some portion of such benefits may be
taxable under Section 4999 of the Code.  Unless the Executive and the Company
otherwise agree in writing, any determination required under this Section 5(b)
shall be made in writing by the Company’s independent public accountants (the
“Accountants”), whose reasonable determination shall be conclusive and binding
upon the Executive and the Company for all purposes.  For purposes of making the
calculations required by this Section 5(b), the Accountants may make reasonable
assumptions and approximations concerning applicable taxes and may rely on
reasonable, good faith interpretations concerning the application of  the
Sections 280G and 4999 of the Code.  The Executive and the Company shall furnish
to the Accountants such information and documents as the Accountants may
reasonably request in order to make a determination under this Section 5(b).  If
this Section 5(b) is applied to reduce an amount payable to the Executive, and
the Internal Revenue Service successfully asserts that, despite the reduction,
the Executive has nonetheless received payments which are in excess of the
maximum amount that could have been paid to him without being subjected to any
excise tax, then, unless it would be unlawful for the Company make such a loan
or similar extension of credit to the Executive, the Executive may repay such
excess amount to the Company though such amount constitutes a loan to you made
at the date of payment of such excess amount, bearing interest at 120% of the
applicable federal rate (as determined under section 1274(d) of the Code in
respect of such loan).

 
-2-

--------------------------------------------------------------------------------

 

6.     Miscellaneous.
 
(a)         This Agreement shall be governed by, and construed and interpreted
in accordance with, the laws of the State of California, without giving effect
to its principles of conflicts of laws. Any dispute arising out of, or relating
to, this Agreement or the breach thereof or regarding the interpretation
thereof, shall be exclusively decided by binding arbitration conducted in
California in accordance with the rules of the American Arbitration Association
then in effect before a single arbitrator appointed in accordance with such
rules.  Judgment upon any award rendered therein may be entered and enforcement
obtained thereon in any court having jurisdiction.  The arbitrator shall have
authority to grant any form of appropriate relief, whether legal or equitable in
nature, including specific performance.  Each of the parties agrees that service
of process in such arbitration proceedings shall be satisfactorily made upon it
if sent by registered mail addressed to it at the address referred to in
paragraph (c) below.  The costs of such arbitration shall be borne proportionate
to the finding of fault as determined by the arbitrator.  Judgment on the
arbitration award may be entered by any court of competent jurisdiction.
 
(b)         This Agreement shall be binding upon and inure to the benefit of the
parties hereto, and their respective heirs, legal representatives, successors
and assigns.  This Agreement, and the Executive’s rights and obligations
hereunder, may not be assigned by the Executive.  This Agreement cannot be
amended orally, or by any course of conduct or dealing, but only by a written
agreement signed by the parties hereto.  The failure of either party to insist
upon the strict performance of any of the terms, conditions and provisions of
this Agreement shall not be construed as a waiver or relinquishment of future
compliance therewith, and such terms, conditions and provisions shall remain in
full force and effect.  No waiver of any term or condition of this Agreement on
the part of either party shall be effective for any purpose whatsoever unless
such waiver is in writing and signed by such party.
 
(c)         All notices, requests, consents and other communications, required
or permitted to be given hereunder, shall be in writing and shall be delivered
personally or by an overnight courier service or sent by registered or certified
mail, postage prepaid, return receipt requested, to the parties at the addresses
set forth on the first page of this Agreement, and shall be deemed given when so
delivered personally or by overnight courier, or, if mailed, five (5) days after
the date of deposit in the United States mails.  Either party may designate
another address, for receipt of notices hereunder by giving notice to the other
party in accordance with this clause (c).
 
(d)         This Agreement sets forth the entire agreement and understanding of
the parties relating to the subject matter hereof, and supersedes all prior
agreements, arrangements and understandings, written or oral, relating to the
subject matter hereof.  No representation, promise or inducement has been made
by either party that is not embodied in this Agreement, and neither party shall
be bound by or liable for any alleged representation, promise or inducement not
so set forth.  The section headings contained herein are for reference purposes
only and shall not in any way affect the meaning or interpretation of this
Agreement.  This Agreement may be executed in any number of counterparts, each
of which shall constitute an original, but all of which together shall
constitute one and the same instrument.

 
-3-

--------------------------------------------------------------------------------

 

IN WITNESS WHEREOF, the parties hereto have executed this Agreement as of the
date first above written.
 
NILE THERAPEUTICS, INC.
       
By:
/s/ Joshua Kazam
   
Name:
Joshua Kazam
   
Title:
President and CEO
 



EXECUTIVE
       
By:
 /s/ Daron Evans
   
Name:    Daron Evans
 


 
-4-

--------------------------------------------------------------------------------

 

Exhibit A
[Form of]
Release Agreement


THIS RELEASE AGREEMENT (the “Agreement”) is entered into as of [DATE] by and
between Daron Evans (the “Executive”) and Nile Therapeutics, Inc., a Delaware
corporation (the “Company”).


WHEREAS, Executive and the Company are parties to that certain Severance
Benefits Agreement dated July 24, 2010 (the “Severance Benefits Agreement”),
which set forth certain compensation and other benefits payable to Executive in
certain circumstances upon the termination of his employment with the Company;


WHEREAS, Section 3 of the Severance Benefits Agreement provides that the
Company’s obligation to pay to Executive the compensation described in such
agreement is conditioned upon the Executive’s execution of a Release Agreement
(as defined therein); and


WHEREAS, the parties intend that this Agreement shall constitute the Release
Agreement described in Section 3 of the Severance Benefits Agreement.


NOW, THEREFORE, in consideration of the foregoing, the parties hereby agree as
follows:


1.           Separation of Employment.  Executive’s employment with the Company
terminated effective as of [DATE] under the circumstances described in Section 3
of the Severance Benefits Agreement.  As a result of such termination, Executive
is entitled to the payments and benefits described in Section 3, subject to his
entry into this Agreement.  Executive acknowledges that he has been paid his
final salary, any earned but unpaid bonuses, any expense reimbursement amounts
and the cash value of any accrued but unused vacation time through his last day
of employment.


2.           Release of Claims.  In consideration for the payments and other
benefits described in Section 3 of the Severance Benefits Agreement, Executive
hereby fully and finally releases, waives, and discharges any and all legal
claims against the Company that he has through the date on which he signs this
Agreement. This full and final release, waiver, and discharge extends to legal
and equitable claims of any kind or nature whatsoever including, without
limitation, the following:


(a)           All claims that Executive has now, whether or not he now knows
about the claims;


(b)           All claims for attorney's fees and costs;


(c)           All claims for alleged discrimination against him under any
applicable federal, state, and local law including, without limitation, rights
and claims of age discrimination under the federal Age Discrimination in
Employment Act (“ADEA”) and federal Older Workers Benefits Protection Act
(“OWBPA”); and discrimination claims under the California Fair Employment and
Housing Act (“CFEHA”), Title VII of the Civil Rights Act of 1964 (“Title VII”),
and the Americans With Disabilities Act (“ADA”);


(d)           All claims arising out of his employment and the termination of
his employment and service as an officer with the Company, including, but not
limited to, any alleged breach of contract, wrongful termination, termination in
violation of public policy, defamation, invasion of privacy, fraud, negligence,
infliction of emotional distress, breach of implied contract and breach of the
covenant of good faith and fair dealing;


(e)           All claims for any other alleged unlawful employment practices
arising out of or relating to his employment or separation from employment and
service as an officer with the Company; and


(f)           All claims for any other form of pay, for example bonus pay,
incentive pay, holiday pay, and sick pay.

 

--------------------------------------------------------------------------------

 

Provided, however, that the foregoing does not constitute a release or waiver of
Executive’s rights, if any, to (a) indemnification under any applicable
directors & officers liability insurance policy, applicable state and federal
law, and the Company’s certificate of incorporation and bylaws, (b) any vested
interest he may have in any 401(k) plan by virtue of his employment with the
Company, (c) any rights or claims that may arise after it this Agreement is
signed, (d) any rights to any unemployment compensation benefits to which he is
entitled taking into consideration all payments he receives, (e) the payments
and benefits specifically promised to Executive under this Agreement, or (f) the
right to institute legal action for the purpose of enforcing the provisions of
this Agreement.


Executive also hereby waives any right to reinstatement to employment with the
Company.


For purposes of this Section 2, “Executive” includes anyone who has or obtains
any legal rights or claims through Executive, and the term “Company” means Nile
Therapeutics Inc., and its past and present parents and subsidiaries, if any,
and each of them; and past and present agents, officers, directors, employees,
insurers, indemnitors, attorneys, successors or assigns of any or all of the
foregoing entities.


3.           Rights to Counsel, Consider, and Revoke and Rescind.


(a)           Executive acknowledges that he consulted with an attorney prior to
signing the Severance Benefits Agreement.  The Company hereby advises Executive
to consult with an attorney prior to signing this Agreement.
 
(b)           Executive understands that he has the right to take up to 21 days
to consider his waiver of age discrimination rights and claims under the ADEA
and OWBPA, beginning the date on which he received this Agreement. He further
understands that, if he signs this Agreement, he may revoke his waiver of age
discrimination rights and claims under the ADEA and OWBPA within seven days
thereafter, and his waiver will not be effective or enforceable until this
seven-day period has expired.
 
4.           Charges. This Agreement does not prohibit Executive from filing an
administrative charge of discrimination with, or cooperating or participating in
an investigation or proceeding conducted by, the Equal Employment Opportunity
Commission or other federal or state regulatory or law enforcement agency.
 
5.           Notice of Section 1542 Rights. The Company and Executive expressly
agree that this Agreement extends to all claims of every nature and kind, known
or unknown, suspected or unsuspected, vested or contingent, past, present, or
future, whether arising from or attributable to Executive, or to the Company’s
officers, directors, employees, and agents, acting within or beyond the scope of
their employment; whether relating to his employment by the Company or
performance of services for the Company occurring before the execution of this
Agreement. They also expressly agree that any and all rights granted under §
1542 of the California Civil Code or any analogous state law or federal law or
regulation are hereby expressly waived. Section 1542 of the California Civil
Code reads as follows:
 
§1542. A general release does not extend to claims which the creditor does not
know or suspect to exist in his favor at the time of the executing the release,
which if known to him must have materially affected his settlement with the
debtor.
 
6.           Notice of Section 1541 Rights. This Agreement is in full accord,
satisfaction and discharge of doubtful and disputed claims that the Company and
Executive have against each other, and they have signed this Agreement with the
express intention of releasing and extinguishing all claims they may have
against each other, in accordance with Section 1541 of the California Civil
Code, which section reads as follows:
 
§1541. An obligation is extinguished by a release therefrom given to the debtor
by the creditor, upon a new consideration, or in writing, with or without new
consideration.

 
A-2

--------------------------------------------------------------------------------

 

7.           Survival of Certain Obligations.  Executive’s obligations under
Section 2 of the Severance Benefits Agreement shall remain in full force and
effect and will survive the termination of Executive’s employment with the
Company in accordance with the terms provided therein.  Nothing in this
Agreement shall be construed to supersede or otherwise relieve Executive of such
obligations.  The Company agrees that no amendment or modification of its
certificate of incorporation or bylaws adopted after the date hereof that
reduces Executive’s rights to seek and obtain indemnification from the Company
in his capacity as officer and/or director shall be effective against Executive.


8.           Miscellaneous.  This Agreement states the entire agreement between
Executive and the Company with respect to the subject matter hereof and
supersedes and merges all prior negotiations, agreements, and understandings, if
any.  No modification, release, discharge, or waiver, of any provision of this
Agreement shall be of any force or effect unless made in writing and signed by
Executive and the Company, and specifically identified as a modification,
release, or discharge, of this Agreement.  If any term, clause, or provision of
this Agreement shall for any reason be adjudged invalid, unenforceable, or void,
the same shall not impair or invalidate any of the other provisions of the
Agreement, all of which shall be performed in accordance with their respective
terms.  This Agreement shall inure to the benefit of the successors and assigns
of the Company.


Executive represents that this Agreement, and the release contained in this
Agreement, have been given voluntarily and free from duress or undue influence
on the part of any person or entity released by this Agreement, or by any third
party.  Executive acknowledges and understands that he has no obligation to
enter into this Agreement, but that the Company has no obligation to provide to
Executive the payments and benefits described under Section 3 of the Severance
Benefits Agreement if he does not enter into this Agreement.
 
Executive has read this Agreement carefully and understands all of its terms. He
acknowledges that he has had the opportunity to discuss this Agreement with his
own attorneys prior to signing it, and to make certain that he understands the
meaning of the terms and conditions contained in this Agreement and fully
understands the content and effect of this Agreement. In agreeing to sign this
Agreement, Executive acknowledges that he has not relied on any representations
or statements, whether oral or written, other than the express statements of
this Agreement.


IN WITNESS WHEREOF, the parties hereto have executed this Agreement as of the
date(s) set forth below.


EXECUTIVE:
 
NILE THERAPEUTICS, INC.
                       
By:
 
Daron Evans
 
Its:
           
Dated:
   
Dated:
           


 
A-3

--------------------------------------------------------------------------------

 